Exhibit 10.01

 

LEASE AGREEMENT

 

Property 832 Emerson Street

 

THIS AGREEMENT BETWEEN:

Cottrone Development Co. Inc.

2829 Dewey Ave

Rochester, New York 14616

 

 

 

Natural Nano Inc.

 

 

15 Schoen Place

 

 

Pittsford, New York 14534

As Tenant

 

WITNESSETH: The Landlord hereby leases to the tenant the following premises:

An entire free standing building containing approximately 9,200 square feet of
industrial space located at 832 Emerson Street, Rochester, New York and all
parking, areas in connection therewith (the “premises” or the “demised premises”
or the “leased premises”).

 

For the term of

Three (3) Years

 

To commence on the first day of March 2008 and to expire on the last day of
February 2011 and to be used and occupied only for office/manufacturing and
injection molding and related legal uses upon the conditions and covenants
following:

 

1st That the tenant shall pay the annual rent of Thirty Nine Thousand Six
Hundred dollars and no cents ($39,600.00)

 

The rent is to be paid in equal monthly payments to Landlord of Three Thousand
Three Hundred dollars ($3,300.00) in advance on the 1st day of each and every
month during the lease term aforesaid as follows:

 

2nd That the Tenant shall take good care of the premises and shall, at the
Tenant’s own cost and expense make all repairs to the building. (Except
Landlord, at its own cost and expense, shall be responsible for property taxes
and structural repairs and replacements, including, without limitation, the
foundation, roof, parking area, driveways, sidewalks and structural steel
portions of the building and other exterior repairs and replacements, as well as
plumbing and electrical, heating unit exchanges, air conditioning units and
water heaters.) Tenant shall be responsible for repairs to over head doors. At
the expiration or earlier termination of the term in accordance with the
provisions of this Lease, Tenant shall deliver up the demised premises in good
order or condition, normal wear and tear, damages by the elements and Landlord’s
failure to fulfill its obligations with respect to repair and replacement
excepted.

 

3rd That the Tenant shall promptly execute comply with all statutes, ordinances,
rules, orders, regulations and requirements of Federal, State and Local
governments and of any and all departments and Bureau applicable to Tenant’s use
of the premises, for the correction, prevention and abatement of nuisances or
other grievances attributed to Tenant’s use of the premises during said term;
and shall promptly comply with and execute all rules, orders and regulations of
the New York Board of fire Underwriters, or and similar body, at the Tenant’s
own cost and expense attributed to Tenant’s use of the premises.

 

4th That the Tenant, successors, heirs, executors or administrators shall not
assign this Lease, or underlet or under-lease the premises, or any part thereof,
or make alterations on the premises, without the Landlord’s consent in writing,
which shall not be unreasonably withheld or delayed; or occupy, or permit or
suffer the same to be occupied for any business or purpose, other than that
business referred to above, deemed disreputable or extra hazardous on account of
fire, under penalty of damages and forfeiture, and in the event of a breach
thereof, the term herein shall

 



 

immediately cease and terminate at the option of the Landlord as if it were the
expiration of the original lease term.

 

5th In the case of damage, by fire or other causes, to the building in which the
leased premises are located, without the willful act of the Tenant or of
Tenant’s agents or employees, if damage is so extensive as to amount practically
to the total destruction of the leased premises or of the building, or if the
Landlord shall within a reasonable time decide not to rebuild, or if the leased
premises become impractical for Tenant’s use, this Lease shall cease and come to
an end, and the rent shall be apportioned to the time of the damage. In all
other cases where the leased premises are damaged by fire without the willful
act of the Tenant or of Tenant’s agents or employees, the Landlord shall repair
the damage with reasonable dispatch after notice of damage, and if the damage
rendered the premises untenantable, in whole or part, there shall be an
equitable apportionment of the rent until the damage has been repaired. In
determining what constitutes reasonable dispatch consideration shall be given to
delays caused by strikes, adjustments of insurance and other causes beyond the
Landlord’s control. Regardless of anything to the contrary, if the repairs are
reasonably estimated to take more than 120 days from the date of damage or if
the repairs do take more than 120 days from the date of damage, Tenant shall
have the right to terminate this Lease by written notice to Landlord.

 

6th The Tenant agrees that the Landlord and the Landlord’s agents and other
representatives shall have the right to enter into and upon said premises, or
any part thereof, after reasonable notice to Tenant and during reasonable hours
for the purpose of examining the same, or making such repairs or alterations
therein as may be necessary for the safety and preservation thereof. Landlord
agrees to cause minimal disruption to Tenant’s business during such entry.

 

7th The Tenant also agrees to permit the Landlord or the Landlord’s agents to
show the premise to persons wishing to hire or purchase the same after
reasonable notice to Tenant and during business hours, and the Tenant further
agrees that on and after the sixth month next preceding the expiration of the
term hereby granted, the Landlord or the Landlord’s agents shall have the right
to place notices on the front of said premises, or any thereof, offering the
premises “TO LET” or “FOR SALE” and the Tenant hereby agrees to permit the same
to remain thereon without hindrance or molestation.

 

8th If the said premises, or any part thereof shall be deserted or become vacant
during said term, or if any default be made in the payment of said rent or any
part thereof which is not cured within ten (10) days after written notice from
Landlord, or if any default be made in performance of any of the other covenants
herein contained which is not cured within thirty (30) days after written notice
from Landlord specifying such default, or if such default is of such a nature
that it cannot reasonably cured during thirty (30) day period the time to cure
shall be extended so long as Tenant is diligently pursuing the curing of same,
or if the Tenant shall file or there be filed against the Tenant a petition in
bankruptcy or arrangement, or Tenant be adjudicated a bankrupt or makes an
assignment for benefit of creditors or take advantage of any insolvency act, the
Landlord may, if the Landlord do elects, at any time thereafter terminate his
lease and the terms hereof, on giving the Tenant five days notice in writing of
the Landlord’s intention so to do, and this lease and the term hereof shall
expire and come to an end on the date fixed in such notice as of said date were
the date originally fixed in this lease for the expiration hereof. Such notice
shall be given by certified mail, return receipt requested, to the Tenant
addressed to the demised premises. Following such five days’ notice, the
Landlord or its representatives may re-enter the said premise by summary
proceedings or otherwise in a non-forceful manner, and remove all persons
therefrom, without being liable to prosecution thereof, and the Tenant hereby
expressly waives the service of any notice in writing of intention to re-enter,
and the Tenant shall pay monthly, as it becomes payable under the terms hereof,
a sum equivalent to the monthly rent reserved herein, until such time as
Landlord rents the premises to another party, at which time the following shall
apply: Landlord may rent the premise of behalf of the Tenant, reserving the
right to rent the premises for a longer period of time than fixed in the
original lease without releasing the original tenant from any liability,
applying any monies collected from the new tenant,

 

2

 



 

first to the reasonable expense of resuming or obtaining possession, second to
restoring the premise to a rentable condition, and then in reduction of the rent
due from Tenant , with any surplus to be paid to the Tenant who shall remain
liable for deficiency.

 

9th Tenant agrees to repair or replace any glass damaged in the premise if
caused by Tenant.

 

10th That the Tenant shall neither encumber nor obstruct the sidewalks in front
of, entrance to, or halls and stairs of said premise, not allow the same to be
obstructed or encumbered in any manner.

 

11th That the Tenant shall neither place, or cause, or allow to be placed, any
sign of any kind whatsoever at, in or about the entrance to the said premises or
any part of same, except on or at such place or places as may be indicated by
the Landlord and consented to by the Landlord in writing, which consent shall
not be unreasonably withheld or delayed. In case the Landlord or the Landlord
representatives shall deem it necessary to remove any such sign or signs in
order to paint the said premises of the building wherein same is situated or
make any other repairs, alterations or improvements in or upon said premises or
building or any part thereof, the Landlord shall have the right to do so,
providing the same be removed and promptly replaced at the Landlord’s expense,
when the said repairs, alterations or improvements shall be completed.

 

12th That the Landlord is exempt from any and all liability for any damage or
injury to person or property caused by or resulting from steam, electricity,
gas, water, rain, ice or snow, or any leak or flow from or into any part of said
building or from any damage or injury resulting or arising from any other cause
or happening whatsoever unless said damage or injury be caused by or be due to
the negligence or willful act of the Landlord.

 

13th Intentionally deleted.

 

14th That this instrument shall not be a lien against said premises in respect
to any mortgages that are now on or hereafter may be placed against said
premises, and that the recording of such mortgages shall have preference and
precedence and be superior and prior in lien of this lease, irrespective if the
date of recording and the Tenant agrees to excuse any such instrument without
cost, which may be deemed necessary or desirable to further effect the
subordinate of this lease to any such mortgage or mortgages and a refusal to
execute such instrument of canceling this lease entitle the Landlord, or the
Landlord’s assigns and legal representatives to the option of canceling this
lease without incurring any expense or damage and the term hereby granted in
expressly limited accordingly. Regardless of anything to the contrary, Landlord
shall make a good faith effort to obtain a commercially reasonable subordination
and non-disturbance agreement from any such mortgagee.

 

15th The Tenant deposited with the Landlord the sum of $3,300.00 as security for
the full and faithful performance by the Tenant of all terms, covenants and
condition of this lease upon the Tenant’s part to be performed, which said sum
shall be returned to the Tenant promptly after the time fixed as the expiration
of the term herein, provided the Tenant has fully and faithfully carried out all
of said terms, covenants and conditions on Tenant’s part to be performed. In the
event of a bona fide sale, subject to this lease, the Landlord shall have the
right to transfer the security to the vendee for the benefit of the Tenant and
the Landlord shall be considered released by the Tenant from all liability for
the return of such security; and the Tenant agrees to look to the new Landlord
solely for the return of the said security, and it is agreed that this shall
apply to every transfer assignment made of the security to a new Landlord.

 

16th That the security deposited under this lease shall not be mortgaged,
assigned or encumbered by the Tenant without the written consent of the
Landlord.

 

17th Intentionally deleted.

 

 

3

 



 

 

18th Tenant shall pay to the Landlord the charge, which may, during the demised
term, be assessed or imposed for the water used or consumed in or on said
premises, which shall be metered by a separate meter, as soon as and when the
same may be assessed or imposed. All such charges shall be paid additional rent
and shall be added to the next month’s rent thereafter to become due.

 

19th That the Tenant will not nor will the Tenant permit under-tenants or other
persons to do anything in said premises, or bring anything into said premise or
permit anything to be brought into said premises or to be kept therein, which
will in any way increase the rate or fire insurance on said premises, nor use
the demised premises or any part thereof, nor suffer or permit their use for any
business or purpose, other than the purpose set forth above, which cause an
increase in rate of fire insurance on said building, and the Tenant agrees to
pay on demand any such increase.

 

20th The failure of either party to insist upon strict performance or any of the
terms, conditions and covenants herein, shall not be deemed a waiver of any
rights or remedies that such party may have, and shall not be deemed a waiver or
any subsequent breach or default in terms, condition and covenants herein
contained. This instrument may not be changed, modified, discharged or
terminated orally.

 

21st If the whole or part or the demised premises shall be acquired is condemned
by Eminent Domain for any public or quasi public use or purpose, then and in the
event, the term of this Lease shall cease and terminate from the date of title
vesting in such proceeding and Tenant shall have no claim against Landlord for
the value of any unexpired term of said lease. No part of Landlord’s award shall
belong to Tenant, but Tenant may make a claim in it own right to claim moving
expenses, loss or removal of Tenant’s trade fixtures or other personal property.

 

22nd If after default in payment or rent or violation or any other provision of
this lease and after all applicable cure periods, or upon the expiration of this
lease, the Tenant moves out or is dispossessed and fails to remove any trade
fixtures or other property prior to such said default and cure period,
expiration of lease, or prior to the issuance of the final order of execution of
the warrant for Tenant’s removal, than and in the event, the said fixtures and
property shall be deemed abandoned by said Tenant and shall become property of
the Landlord.

 

23rd Intentionally deleted.

 

24th The Tenant waives all rights to redeem under any law of the State of New
York.

 

25th This lease and the obligations of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
preformed shall in nowise be affected, impaired or excised because Landlord is
unable to make, or is delayed in making any repairs, additions or decorations or
is unable to supply or is delayed in supplying any equipment or fixture if
Landlord is prevented or delayed from doing by reason of governmental preemption
in connection with a National emergency or in connection with any rule, order or
regulation of any department of subdivision thereof of any governmental agency
or by reason of condition of supply and demand which have been or are affected
by war or other emergency.

 

26th No diminution or abatement or rent, or other compensation, shall be claimed
or allowed for inconvenience or discomfort arising from making or repairs or
improvements to the building or to it’s appliances, provided that they are
diligently made with minimal disturbance to Tenant. In respect to the various
“services” if any, herein expressly or impliedly agreed to be furnished by the
Landlord to the Tenant, it is agreed the there shall be no diminution or
abatement or the rent, or any other compensation, for interruption or
curtailment of such “service” when such interruption or curtailment shall be due
to accident, alterations or repairs desirable or necessary to be made or to the
inability or difficulty in securing supplies or labor for the Landlord. No such
interruption or curtailment of any such “service” shall be deemed a construction
eviction, provided such

 

4

 



 

interruption or curtailment is not due to any negligence or willful act on the
part of Landlord of the failure on the part of the Landlord to correct any such
problem. The Landlord shall not be required to furnish, and the Tenant shall not
be entitled to receive, any such “services” during any period wherein the Tenant
shall be in default in respect to the payment of rent after applicable cure
periods.

 

27th Landlord covenants that the Tenant on paying the said yearly rent, and
performing the covenants aforesaid, shall and may peacefully and quietly have,
hold and enjoy the said demised premise for the term aforesaid, provided
however, that this covenant shall be conditional upon the retention of title to
the premises by the Landlord, provided that any future owner of the premises
assumes this obligation.

 

28. Tenant agrees to put utility service (RG& E) in its own name and pay all
utility charges connected with this property – including but not limited to
RG&E, water and pure water charges.

 

29. Tenant shall be responsible for snow removal for the parking area connected
with this building. (Snow plowing may be shared with other building tenants that
are on this parcel)

 

30. Tenant shall be responsible for its own content insurance. Landlord, at its
expense, shall insure the real estate alone against fire and extended coverage
at replacement value. Tenant, at its expense, shall provide a public liability
policy with limits of $500,000.00 property damage, 1,000,000.00 personal
property liability with Landlord named as an insured party. Landlord, at
Landlord’s expense shall keep in full force and effect during the entire lease
term, replacement value all risk hazard insurance insuring the leased premises.
Landlord also agrees to pay all real property taxes and sewage charges relative
to the leased premises when due.

 

31. Tenant shall have the right to sublease part of this space for other legal
uses with Landlord approval – which approval shall not be unreasonably withheld.

 

32. Tenant shall pay for rubbish removal, for rubbish created by Tenant, and
shall keep ground neat and tidy allowing no unreasonable accumulation of debris
in yard around the building. Tenant shall comply with all and any recycling
regulations that deal with Tenant’s rubbish removal.

 

33. Tenant shall be responsible for dealing with any phone service provider for
phone installation etc. for its business in the building.

 

34. Tenant shall have option to renew this lease for six (6) additional one year
terms (one year at a time) under the same terms and conditions as the original
lease, except that the rent to landlord shall be $3400.00 per month during each
renewal term.

 

35. Tenant agrees to lease space in “as is “ “where is” condition, subject to
Landlord’s obligations under this paragraph an paragraph 38 below, and any
modification (remodeling) or changes needed by Tenant for the operation of its
business shall be the responsibility of Tenant to pay for and conform to regular
building code specifications. Prior to the start of this Lease – Landlord shall
repair the interior sliding door at the north side/rear of building, remove
rebar studs in the floor of the loading dock area, repair leak in sink line in
the warehouse area, have the office area furnace cleaned and in good working
condition.

 

36. First Realty Company is the procuring cause for this Lease, and any
commissions or monies due them shall be the Landlords responsibility to pay
pursuant to a separate letter agreement.

 

37. Tenant shall have the right to occupy the space December 17, 2007 rent free
for approximately two and one-half (2 ½ ) months. Rent shall start March 1,
2008. However, Tenant shall have R.G. & E. put in its own name as of December
17, 2007 and shall be responsible for utility charges and snow plowing and
insurance requirements starting December 17, 2007.

 

5

 



 

 

38. Tenant shall have an option to terminate this Lease at any time after 2
(Two) years from the commencement date of the lease term by giving a sixty (60)
day written notice to landlord.

 

39. Prior to the start of the Lease – Landlord shall seal all the windows, fix
the seal at the bottom of the grade level door, and have the carpets
cleaned/shampooed.

 

40. Landlord hereby gives Tenant permission to place a sign on the building in
whatever position

on the building that Tenant deems necessary for its business.

 

 

AND IT IS MUTUALLY UNDERSTOOD AND AGREED that the covenants and agreements
contained in the within lease shall be binding upon the parties hereto and upon
their respective successors, heirs, executors and administrators.

 

IN WITNESS WHEREOF, the parties have interchangeably set their hands and seals
(or caused these presents to be signed by their proper corporate officers and
caused their proper corporate

seal to be hereto affixed) this day of

2007

 

Signed, sealed and delivered

In the presence of

Natural Nano INC. - Tenant

 

 

December 7. 2007

By: /s/Cathy Fleischer

Date

Cathy Fleischer

 

 

 

Cottrone Development Co., Inc

December 7. 2007

 

Date

By: /s/Thomas Cottrone

 

Thomas Cottrone - President

 

 

 

6

 

 

 